Citation Nr: 1644527	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Appellant served in the U.S. Army Reserve from May 1985 to May 1993.  He had active duty for training (ACDUTRA) from June 1985 to November 1985, and inactive duty for training (INACDUTRA) in August 1987.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral shin splints.

In June 2013, in support of his claim, the Appellant and his spouse testified at a video-conference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board remanded this case in September 2014 for additional development.  Unfortunately, for the reasons described below, additional remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) in Waco, Texas.  VA will notify the Appellant if further action is required.


REMAND

Unfortunately, further development is necessary prior to the adjudication of the Appellant's claim for service connection for bilateral shin splints.

The VA must provide a medical examination with an opinion when such information is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing that an "in-service event, injury or disease," or a disease occurred, and (3) an "indication" that the current disability may be related to service, but (4) there is not sufficient evidence to decide the case.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159 (c)(4), 3.326(a) (West 2015).

The Appellant has signs and symptoms of a current disability.  He reports that he continues to have pain in his legs; specifically, he experiences shooting pain up and down that starts in his ankles and radiates up his leg toward his knee.  See June 2013 Board of Veterans' Appeals Hearing at 5.  He also experiences weakness and numbness in his legs and he wears combat boots for support.  See Id. at pages 5-6.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).  His spouse reports that she often must assist him due to numbness when his feet and ankles are asleep.  See June 2013 Transcript, at 8.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), (holding that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus).

Evidence also establishes that an in-service event, injury, or disease occurred.  The Appellant is competent to report leg pain, and that he was diagnosed with shin splints while in service.  Jandreau, 492 F.3d at 1376; See June 2013 Transcript at 4.  Specifically, he reported that about five to six weeks into basic training at Fort Jackson in South Carolina, he was sent to sick call and an X-ray confirmed a diagnosis of shin splints.  He reported that, as a result of his shin splints, he was placed on light duty.

The Appellant's reports of continuous leg pain since service indicate that his signs and symptoms of a current disability may be related to service.  He states that he has continued to experience pain, weakness, and numbness in his lower extremities since service.  His reports have remained consistent throughout medical treatment records, Social Security Administration (SSA) documents, and his hearing testimony.  See June 2013 Transcript at 4; SSA Daily Activity Questionnaire at 18 (endorsing inability to stand for very long and difficulty walking far due to pain).  Private medical treatment records, spanning from August 2001 to September 2007, indicate he received treatment for leg and back pain, based on his continued symptomatology.  See SSA, List of Exhibits at  13-15.

Finally, the record does not contain sufficient evidence to decide the case.  The Appellant has not been provided a VA examination regarding the nature and etiology of his bilateral leg pain, numbness, and weakness.  The Board lacks the medical expertise to provide a diagnosis or nexus opinion on the matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A VA examination and opinion are necessary.

Moreover, the duty to assist has not been satisfied.  VA has not specifically requested inpatient treatment records during the period from June 1985 to August 1985, while he was at Fort Jackson in South Carolina.  Service personnel records indicate that, in June 1985, the Appellant was ordered to report to Fort Jackson in South Carolina for basic training during a period of ACDUTRA.  See March 1985 Orders.  The Appellant asserts that he experienced shin splints during basic training at Fort Jackson in South Carolina.  While a request was made to medical facilities at Fort Jackson, it covered the wrong period of service.  See August 2011 VA Memo.  The request was for records from August 1985 to November 1985; however, the Appellant was at Aberdeen Proving Ground in Maryland from August 1985, to November 1985 for military occupational specialty training.  See May 1985 Orders; Form DD-214.  A request was made to the National Personnel Records Center to generally obtain records for the period from May 1985 to May 1993, but no request was made directly to any facility at Fort Jackson that may have treated the Appellant during the period from June 1985 to August 1985.

Accordingly, the case is REMANDED for the following actions:

1.  Secure, and associate with the claims file, records of treatment from any facility that may have treated the Appellant from June 1985 to August 1985 during basic training at Fort Jackson, South Carolina.  If any records from this period are unavailable, document their unavailability within the claims file.

2.  Ask the Veteran to identify any pertinent treatment records pertaining to the bilateral shin splints that he has received since his separation from service.

3.  After any available records are received, schedule the Appellant for a VA examination regarding the nature and etiology of any bilateral shin splints.  The examiner should review the claims file, including a copy of this remand, and conduct all necessary tests.

The examiner should clarify whether the Appellant has had a diagnosis of bilateral shin splints at any point since filing his July 2009 claim.

If the examiner establishes a current diagnosis of bilateral shin splints, he or she must opine as to whether the condition is at least as likely as not related to service.  The examiner must consider the Appellant's report of in-service symptoms and continuous symptomatology since service as credible.

It is essential that the examiner provide a complete medical rationale for these opinions.  Include citation to specific evidence in the file if necessary.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be required.

4.  After obtaining all outstanding evidence, the RO should readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case before returning this case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






